Citation Nr: 1534701	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  10-47 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1968 to November 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose  from a December 2009 rating decision. 

This matter was  previously before the Board in July 2014, at which time it was remanded for further development.  

This appeal has been processed utilizing the  Veterans Benefits Management System (VBMS), a paperless, electronic claims processing system.  


FINDINGS OF FACT

1.  The Veteran has credibly asserted in service noise exposure, and currently has bilateral hearing loss to an extent recognized as a disability for VA purposes.

3.  Bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and did not manifest within one year of the Veteran's discharge from service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are not  met.  38 U.S.C.A. §§ 1101, 1110, 1154, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).  



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United States Court of Appeals for Veterans Claims (Court) held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a September 2009 letter, sent prior to the initial unfavorable decision issued in December 2009, advised the Veteran of the evidence and information necessary to substantiate his service connection claim and his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. 

VA has also satisfied its duty to assist the Veteran in the development of his claim.  This duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159.  In the instant case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In this regard, service treatment records as well as post-service VA treatment records have been obtained and considered.  

The Board notes that the evidence of record revealed the Veteran is in receipt of Social Security Administration (SSA) disability benefits.  In the July 2014 remand, the Board directed the AOJ to obtain these records.  While there is no indication that SSA records were requested or obtained, the Board notes that the February 2015 VA examiner indicated the Veteran began receiving SSA disability benefits in the 1980s due to a back injury.  Thus, this new evidence indicates that the SSA records are not relevant to the claim decided herein.  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.  Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

The Veteran was afforded VA examinations in November 2009 and February 2015 that address his bilateral hearing loss.  The Board finds that such VA examinations are adequate to decide the issue, as they were predicated on an interview with the Veteran, an appropriate examination, and reviews of the record.  The November 2009 VA examiner noted that audiometric results were unreliable and thus not reported.  However, the examiner provided a rationale to support the lack of findings.  Both examiners proffered opinions that considered all of the pertinent evidence of record, to include statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiners offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

As noted in the Introduction, in July 2014, the Board remanded the Veteran's claim to allow the Veteran to provide any information on additional treatment records not of record and to obtain a VA examination to determine the nature and etiology of the Veteran's hearing loss.  Additionally, the Board directed that SSA records be obtained.  As noted above, these records, while not obtained, were found to be irrelevant to the claim on appeal in light of the February 2015 VA examiner's notation that the Veteran was disabled due to a back injury.  The Veteran was sent a letter in July 2014 requesting any additional evidence not associated with the claims file.  No response was received from the Veteran.  Additionally, as discussed above, the Veteran underwent a VA examination in February 2015.  Thereafter, the claim was readjudicated in a February 2015 supplemental statement of the case.  Therefore, the Board finds that the AOJ substantially complied with the July 2014 remand orders such that no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  

The Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claim.  

II.  Analysis

The Veteran contends that he has had difficulty hearing since service in Vietnam due to his work as a combat engineer, which exposed him to loud noise from explosions, small weapons fire, trucks and jets.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id., also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 


Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

Service connection for hearing loss may be  granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  Also,  VA regulations do not preclude service connection for hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


Turning first to whether the Veteran has the currently claimed disability, the February 2015 VA examiner noted that the Veteran had difficulty hearing in conversation and asked people to repeat themselves.  An audiogram at that time revealed the following pure tone thresholds on audiometric testing,  in decibels: 


HERTZ

500
1000
2000
3000
4000
RIGHT
45
60
70
80
85
LEFT
35
40
60
75
80

Speech recognition scores using the Maryland CNC test were 84 percent in the right ear and 88 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  In light of the above evidence, the Board concludes that the Veteran has a current bilateral hearing loss disability, as defined by VA.  38 C.F.R. § 3.385.  

With regard to the in-service injury or disease element, service treatment records do not contain any complaints, treatment, or findings related to hearing loss.  On an October 1970 report of medical history at discharge from service, the Veteran noted ear, nose and throat trouble but denied hearing loss.  

The report of the Veteran's August 1968 examination conducted at the time of his entrance to active duty reflects the that audiometric testing revealed the following pure tone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
5
-10
-5
n/a
20
LEFT
10
-5
0
n/a
25



Audiometric testing during the Veteran's examination at separation from service in October 1970 revealed the following pure tone thresholds: 


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
15
n/a
30
LEFT
15
15
15
n/a
25

Despite normal audiometric findings at the time of his service discharge, there is no dispute that the Veteran was exposed to acoustic trauma during service.  His DD 214 reveals that he was a combat engineer in Vietnam.  As such, the Board finds the Veteran's report of exposure to loud noise from gunfire, jets, and trucks during his military service to be consistent with the circumstances, conditions, and hardships of his service.  See 38 U.S.C.A. § 1154 (2015).  Moreover, the Veteran is competent to testify as to his in-service noise exposure.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Thus, the Board acknowledges the Veteran's in-service noise exposure.  

The question that remains is whether there is a nexus, or link, between the Veteran's current hearing loss and his military service, to include noise exposure.  The evidence of record related to nexus includes VA examiner opinions as well as the Veteran's lay statements.  The November 2009 VA examiner opined that the Veteran's hearing loss was not caused by or a result of military service.  The examiner noted normal hearing sensitivity bilaterally on entrance into service and normal hearing during the exit examination with the exception of mild hearing loss at 4000 hertz in the right ear.  However, the examiner noted that this did not meet the criteria for disability under VA regulations.  

In the July 2014 remand, the Board found the November 2009 VA examiner's opinion inadequate, as the examiner did not consider the significance, if any, of the threshold shift in the right ear.  

On remand, a  February 2015 VA examiner opined that it was less likely than not that the Veteran's hearing loss was related to his military service.  In this regard, the examiner noted that there was no permanent positive threshold shift greater than normal measurement variability in bilateral ears, including the threshold shift in the Veteran's right ear from entrance to separation.  The examiner noted that the Veteran's hearing was normal at discharge from service and research does not support the concept of delayed onset of hearing loss.  The examiner reported that there was no scientific basis on which to conclude that hearing loss that appeared many years after noise exposure could be causally related to that noise exposure if hearing was normal immediately after the exposure.  

As the professional providing the February 2015 VA opinion considered all of the pertinent evidence of record and provided a complete rationale, relying on and citing to the records reviewed, and offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two, the Board accords great probative weight to such opinion.    See Nieves-Rodriguez, supra; Stefl, supra.  Furthermore, this  opinions is e consistent with opinion proffered by the January 2014 examiner.  Notably, there is no contrary medical opinion of record, and neither the Veteran nor his representative has identified any existing contrary, competent opinion-i.e., one that, in fact, establishes a nexus between current bilateral hearing loss and service.  

In its analysis, the Board has considered the Veteran's statements linking his military service, to include noise exposure as a combat engineer, to his current bilateral hearing loss.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, , 1 Vet. App. at 53.  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno, supra; see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  

In the present case, the Veteran is competent to report the hearing loss symptoms he has experienced, when those symptoms began, and the noise to which he was exposed in service.  This is because these are matters that require only personal knowledge, as they come to him through his senses.  See Layno, 6 Vet. App. at 470.  However, the Veteran is not competent to attribute his hearing loss to any event, injury, or disease occurring during  his military service.  He has not demonstrated that he has the medical training and/or expertise to determine  the etiology of hearing loss and is, thus, a layperson in this regard.  While it is in error to categorically reject layperson nexus evidence as incompetent, the Board is allowed to consider the facts of a particular case to determine the layperson's competence.  See Davidson v. Nicholson, 581 F.3d 1313 (Fed. Cir. 2009).  One factor to consider is the complexity of the question to be determined.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (providing an example at footnote 4 that a layperson would be competent to diagnose a simple condition such as a broken leg but not to diagnose a form of cancer).  

However, the Veteran's statements linking his current hearing loss to his military service does not involve a matter within the realm of knowledge of a layperson.  Rather, such is a complex question that requires expertise.  Specifically, it involves the impact of acoustic trauma and loud noises on the auditory functioning of the ear.  Thus, the VA examiners' opinions discussed above, which support a finding that it is unlikely that any current hearing loss is a result of military service, constitute  the only competent evidence of record on the nexus element.  

Furthermore, to the extent that the Veteran has alleged a continuity of bilateral hearing loss since military service, the Board finds that such statements are inconsistent with his October 1970 report of medical history, which was completed at the time of his separation from service, wherein he specifically denied hearing loss.  The Board also finds his statements regarding the onset of hearing loss and the continuity of symptomatology to be inconsistent with the other evidence of record and made under circumstances indicating bias or interest.  See Caluza, supra (in weighing credibility, however, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness).  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  

In this regard, the Veteran first reported that his hearing loss began in service during the course of seeking compensation benefits from VA.  This is inconsistent with the evidence of record, which indicates that the first post-service reference to audiometric testing was  in March 1991.  While these documents are  not of record, the Veteran was first fitted for hearing aids in September 2009, indicating that the Veteran's hearing loss was not significant at that time.  Even if the Veteran had considerable hearing loss in March 1991, this is still several years after service, well beyond the one-year presumptive period for establishing service connection for hearing loss as a chronic disease, pursuant to 38 C.F.R. § 3.309.  Moreover, the clinical evidence of record fails to show that hearing loss manifested until October 2006, where the Veteran was found to have decreased hearing in his left ear.  

Therefore, the Board finds the e Veteran's current statements regarding a continuity of symptoms of diminished hearing l since service to be inconsistent with the contemporaneous evidence of record as well as his prior statements, and are, thus, not  credible.  Consequently, presumptive service connection, to include on the basis of continuity of symptomatology, for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

Accordingly, as bilateral hearing loss is not shown to be causally or etiologically related to any disease, injury, or incident in service and bilateral hearing loss did not manifest to a compensable degree within one year of the Veteran's discharge from service, service connection for bilateral hearing loss is not warranted.  In reaching this conclusion, the Board considered the applicability of the benefit-of- the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal, and the Veteran's claim must be denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  


ORDER

Service connection for bilateral hearing loss is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


